82 N.Y.2d 690 (1993)
619 N.E.2d 650
601 N.Y.S.2d 572
Pamela J. Howell et al., Appellants,
v.
New York Post Company, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Argued February 17, 1993.
Decided July 9, 1993.
Schiavetti, DeVito, Begos & Nicholson, New York City (Padraic D. Lee, Lori Ann Marano, Jacqueline Mandell and Peter Brown of counsel), for appellants.
Stroock & Stroock & Lavan, New York City (Laurence Greenwald, William A. Rome and Randy L. Shapiro of counsel), for respondents.
Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., and BELLACOSA concur; Judge SMITH taking no part.
*692MEMORANDUM.
The order of the Appellate Division insofar as it pertains to defendant New York Post Co., Inc., should be affirmed, with costs.
Subsequent to oral argument, the Post filed a chapter 11 bankruptcy petition, and thus the appeal with respect to that defendant was stayed and our opinion applied only to the individual defendants (Howell v New York Post Co., 81 N.Y.2d 115, 118, n 1 [Apr. 5, 1993]). By order dated May 20, 1993, the Bankruptcy Court lifted the automatic stay for purposes of permitting this Court to render a decision with respect to the Post. Accordingly, for the reasons stated in our Opinion of April 5, we now affirm as to the corporate defendant.
Order, insofar as it pertains to defendant New York Post Company, Inc., affirmed, with costs, in a memorandum.